DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment, filed on 12/17/2020 has been entered and acknowledged by the Examiner.
In the instant applications, claims 11-25 have been considered and examined.  Claims 1-10 have been canceled.

Terminal Disclaimer
The terminal disclaimer filed on 12/17/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,642,139 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Objections
Claims 11-17 are objected to because of the following informalities:  The Examiner suggests removing all parenthetical information in the claims e.g. in claim 11 line 4 “(4)”.  Appropriate correction is required.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurihara et al. (US Pub. 2006/0268537) in view of Pickett et al. (US Pub. 2011/0068321) and Mahler (US Pub. 2014/0367721).
As to claim 11, Kurihara discloses a display apparatus (Fig. 5) comprising a backlight unit (6 light source+7 light guide+8 reflection plate); and at least one color conversion layer (9 phosphor film), said at least one color conversion layer comprising at least one light emitting material ([0013] phosphor particles);  wherein the backlight except for (a) at least one color conversion layer, said at least one color conversion layer comprising at least one light emitting material comprising at least one composite particle surrounded partially or totally by at least one surrounding medium,  wherein said at least one light emitting material is configured to emit a secondary light in response to an excitation and the at least one composite particle comprises a plurality of nanoparticles encapsulated in an inorganic material,  wherein said inorganic material has a difference of refractive index compared to the at least one surrounding medium superior or equal to 0.02 at 450 nm, and (b) wherein the plurality of nanoparticles comprises at least 1% of semiconductor nanoplatelets.
(a) Pickett teaches at least one color conversion layer (Fig. 11), said at least one conversion layer comprising at least one light emitting material comprising at least one composite particle (QDs [0079]+polymer bead; fig. 11) surrounded partially or totally by at least one surrounding medium (secondary matrix material; Fig. 11),  wherein said at least one light emitting material is configured to emit a secondary light in response to an excitation (Excitation by LED in fig. 11) and the at least one composite particle (polymer bead; fig. 11) comprises a plurality of nanoparticles ([0079]; claim 1 semiconductor nanoparticles i.e. QDs) encapsulated in an inorganic material (inorganic material; claim 23; fig. 11; Choose AlN with refractive index of 2.1; [0066]),  and wherein said inorganic material has a difference of refractive index compared to the at least one surrounding medium (claim 28 secondary matrix material; [0052] [0027] choose Polyethylene terephthalate (PET) 1.57 to 1.67) superior or equal to 0.02 at 450 nm (2.1-1.57).

(b) Mahler teaches wherein the plurality of nanoparticles comprises at least 1% of semiconductor nanoplatelets ([0051], [0026], [0060] and [0222]; 100% replacement.).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use the plurality of semiconductor nanoplatelets as taught by Mahler percentage of semiconductor nanoplatelets as disclosed by Kurihara and Pickett to utilize simple substitution of one known plurality of semiconductor nanoparticles for another to obtain predictable results and/or semiconductor nanoplatelets i.e. nanosheets are known to have narrow fluorescence spectrum with a full width at half maximum of less 30 nm ([0028]) and/or Pickett teaches that any desirable type of semiconductor nanoparticle may be employed which the nanoplatelets ([0222] Mahler) of Mahler are ([0079] Pickett).	

Claims 11, 12 and 17-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kishomoto et al. (WO2016124312A1) in view of Pickett and Lhuillier et al. (WO2016156266A1) (US Pub 20180024404 to Suzuki is considered equivalent.) (Heuclin et al. US Pub 2018/0107065 is considered equivalent.)
As to claim 11, Suzuki discloses a display apparatus (title; Fig. 8) comprising a backlight unit (810 light source+861 transparent substrate+830 light converting material+840+850); and at least one color conversion layer (820 light converting layer), said at least one color conversion layer comprising at least one light emitting material (830 light converting material);  wherein the backlight unit comprises a light source (811 blue light source) configured to provide an excitation to the at least one light emitting material ([0133]) except for (a) at least one color conversion layer, said at least one color conversion layer comprising at least one light emitting material comprising at least one composite particle surrounded partially or totally by at least one surrounding medium,  wherein said at least one light emitting material is configured to emit a secondary light in response to an excitation and the at least one composite particle comprises a plurality of nanoparticles encapsulated in an inorganic material,  wherein said inorganic material has a difference of refractive index compared to the at least one surrounding medium superior or equal to 0.02 at 450 nm, and (b) wherein the plurality of nanoparticles comprises at least 1% of semiconductor nanoplatelets.
(a) Pickett teaches at least one color conversion layer (Fig. 11), said at least one conversion layer comprising at least one light emitting material comprising at least one composite particle (QDs [0079]+polymer bead; fig. 11) surrounded partially or totally by at least one surrounding medium (secondary matrix material; Fig. 11),  wherein said at least one light emitting material is configured to emit a secondary light in response to an excitation (Excitation by LED in fig. 11) and the at least one composite particle (polymer bead; fig. 11) comprises a plurality of nanoparticles ([0079]; claim 1 semiconductor nanoparticles i.e. QDs) encapsulated in an inorganic material (inorganic material; claim  with refractive index of 2.1; [0066]),  and wherein said inorganic material has a difference of refractive index compared to the at least one surrounding medium (claim 28 secondary matrix material; [0052] [0027] choose Polyethylene terephthalate (PET) 1.57 to 1.67) superior or equal to 0.02 at 450 nm (2.1-1.57).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use the at least one color conversion layer as taught by Pickett in the color conversion layer as disclosed by Suzuki to utilize simple substitution of one known color conversion layer configuration for another to obtain predictable results (Fig. 1 and 11) and/or increase robustness and consequently the performance of semiconductor nanoparticles ([0017]).
(b) Heuclin teaches wherein the plurality of nanoparticles comprises at least 1% of semiconductor nanoplatelets ([0195] and [0196]).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use the plurality of semiconductor nanoplatelets percentage as taught by Heuclin for the percentage of semiconductor nanoplatelets as disclosed by Suzuki and Pickett to utilize simple substitution of one known plurality of semiconductor nanoparticles for another to obtain predictable results and/or to provide a film exhibiting desirable characteristics for use in display devices such as high quantum yield ([0194]) and/or Pickett teaches that any desirable type of semiconductor nanoparticle may be employed which the nanoplatelets ([0195] and [0196] Heuclin) of Heuclin are ([0079] Pickett).

As to claim 12, Suzuki discloses the at least one color conversion layer (820 light converting layer in Fig. 8) comprises an array of light emitting material (Red and Green) forming an array of pixels (865/864 pixel).

Regarding claim 17, Suzuki discloses the invention as disclosed above except for wherein the inorganic material limits or prevents the diffusion of outer molecular species or fluids (liquid or gas) into said inorganic material.
Pickett teaches wherein the inorganic material limits or prevents the diffusion of outer molecular species or fluids (liquid or gas) into said inorganic material (AlN will prevent this. Since one has the structure one has the function.[0088]). 
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use the inorganic materials as taught by Pickett for the inorganic materials as disclosed by Suzuki as modified by Pickett and Heuclin to utilize for the same reasons as found in claim 11.

Regarding claim 18, Suzuki discloses the invention as disclosed above except for wherein the at least one composite particle in the at least one surrounding medium is configured to scatter light.
Pickett teaches wherein the at least one composite particle in the at least one surrounding medium is configured to scatter light (Because the index of refraction difference is greater than 0.02, see claim 11 above, scattering will occur. This is clear from reading applicant’s disclosure.).


	
Regarding claim 19, Suzuki discloses the invention as disclosed above except for (b) wherein the color conversion layer absorbs at least 70% of incident light on a thickness less or equal to 5 pm, (a) wherein the incident light has a wavelength ranging from 370 to 470 nm. 
(a ) Pickett teaches the color conversion layer (fig. 11) absorbs incident light on a thickness (see fig. 11), wherein the incident light has a wavelength ranging from 370 to 470 nm ([0021] blue or UV).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use color conversion layer/incident light as taught by Pickett in the color conversion layer as disclosed by Suzuki as modified by Pickett and Heuclin to utilize for the same reasons as found in claim 11. 	(b ) Heuclin teaches the color conversion layer (3 nanoplatelet film) absorbs at least 70% of incident light on a thickness less or equal to 5 µm ([0198]), wherein the incident light has a wavelength ranging from 370 to 470 nm ([0199] increase the number of nanoplatelets until 70% is reached.  If one has the structure one has the function.)
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use the color conversion layer as taught by Heuclin for the color conversion layer as disclosed by Pickett to utilize the 

Regarding claim 20, Suzuki discloses the invention as disclosed above except for (a) (b) wherein the nanoparticles comprised in the at least one composite particle are semiconductor nanocrystals comprising a material of formula MxNyEzAw, wherein: M is selected from the group consisting of Zn, Cd, Hg, Cu, Ag, Au, Ni, Pd, Pt, Co, Fe, Ru, Os, Mn, Tc, Re, Cr, Mo, W, V, Nd, Ta, Ti, Zr, Hf, Be, Mg, Ca, Sr, Ba, Al, Ga, In, Tl, Si, Ge, Sn, Pb, As, Sb, Bi, Sc, Y, La, Ce, Pr, Nd, Sm, Eu, Gd, Tb, Dy, Ho, Er, Tm, Yb, Cs or a mixture thereof; N is selected from the group consisting of Zn, Cd, Hg, Cu, Ag, Au, Ni, Pd, Pt, Co, Fe, Ru, Os, Mn, Tc, Re, Cr, Mo, W, V, Nd, Ta, Ti, Zr, Hf, Be, Mg, Ca, Sr, Ba, Al, Ga, In, Tl, Si, Ge, Sn, Pb, As, Sb, Bi, Sc, Y, La, Ce, Pr, Nd, Sm, Eu, Gd, Tb, Dy, Ho, Er, Tm, Yb, Cs or a mixture thereof; E is selected from the group consisting of C, S, Se, Te, C, N, P, As, Sb, F, Cl, Br, I, or a mixture thereof; A is selected from the group consisting of 0, S, Se, Te, C, N, P, As, Sb, F, Cl, Br, I, or a mixture thereof; and x, y, z and w are independently a decimal number from 0 to 5; x, y, z and w are not simultaneously equal to 0; x and y are not simultaneously equal to 0; z and w may not be simultaneously equal to 0.
(a ) Pickett discloses wherein the nanoparticles (QD; [0079]) comprised in the at least one composite particle (fig. 11; item on the left.) are semiconductor nanocrystals comprising a material of formula  MxNyEzAw, wherein: M is selected from the group consisting of Zn, Cd, Hg, Cu, Ag, Au, Ni, Pd, Pt, Co, Fe, Ru, Os, Mn, Tc, Re, Cr, Mo, W, 
simultaneously equal to 0;  x and y are not simultaneously equal to 0;  z and w may not be simultaneously equal to 0 (Pickett: [0079] Choose CdSe; so x=1, y=0, z=1 and w=0) (Heuclin uses CdSe [0052]).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use nanoparticles as taught by Pickett and Heuclin for the composite particle in the at least one surrounding medium as disclosed by Suzuki as modified by Pickett and Heuclin to utilize for the same reasons as found in claim 11.
(b) Heuclin teaches wherein the nanoparticles comprised are semiconductor nanocrystals comprising a material of formula MxNyEzAw, wherein: M is selected from the group consisting of Zn, Cd, Hg, Cu, Ag, Au, Ni, Pd, Pt, Co, Fe, Ru, Os, Mn, Tc, Re, Cr, Mo, W, V, Nd, Ta, Ti, Zr, Hf, Be, Mg, Ca, Sr, Ba, Al, Ga, In, Tl, Si, Ge, Sn, Pb, As, Sb, Bi, Sc, Y, La, Ce, Pr, Nd, Sm, Eu, Gd, Tb, Dy, Ho, Er, Tm, Yb, Cs or a mixture thereof; N is selected from the group consisting of Zn, Cd, Hg, Cu, Ag, Au, Ni, Pd, Pt, 
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use nanoparticles as taught by Heuclin for the nanoparticles as disclosed by Suzuki as modified by Pickett to utilize simple substitution of one known nanoparticle for another to obtain predictable results and/or for the same reasons as found in claim 11.
			
	
Regarding claim 21, Suzuki discloses the invention as disclosed above except for (a) (b) wherein the semiconductor nanocrystals comprise at least one shell comprising a material of formula MxNyEzAw, wherein: M is selected from the group consisting of Zn, Cd, Hg, Cu, Ag, Au, Ni, Pd, Pt, Co, Fe, Ru, Os, Mn, Tc, Re, Cr, Mo, W, V, Nd, Ta, Ti, Zr, Hf, Be, Mg, Ca, Sr, Ba, Al, Ga, In, Tl, Si, Ge, Sn, Pb, As, Sb, Bi, Sc, Y, La, Ce, Pr, Nd, Sm, Eu, Gd, Tb, Dy, Ho, Er, Tm, Yb, Cs or a mixture thereof; N is selected from the group consisting of Zn, Cd, Hg, Cu, Ag, Au, Ni, Pd, Pt, Co, Fe, Ru, Os, Mn, Tc, Re, Cr, Mo, W, V, Nd, Ta, Ti, Zr, Hf, Be, Mg, Ca, Sr, Ba, Al, Ga, In, Tl, Si, Ge, Sn, Pb, As, Sb, Bi, Sc, Y, La, Ce, Pr, Nd, Sm, Eu, Gd, Tb, Dy, Ho, Er, Tm, Yb, Cs or a mixture thereof; 
Pickett teaches wherein the nanoparticles (Pickett: QD in fig. 11 on left) comprised in the at least one composite particle (Pickett: particle in fig. 11 on left) are semiconductor nanocrystals comprising at least one shell ([0079] and [0136]) comprising a material of formula MxNyEzAw, wherein: M is selected from the group consisting of Zn, Cd, Hg, Cu, Ag, Au, Ni, Pd, Pt, Co, Fe, Ru, Os, Mn, Tc, Re, Cr, Mo, W, V, Nd, Ta, Ti, Zr, Hf, Be, Mg, Ca, Sr, Ba, Al, Ga, In, Tl, Si, Ge, Sn, Pb, As, Sb, Bi, Sc, Y, La, Ce, Pr, Nd, Sm, Eu, Gd, Tb, Dy, Ho, Er, Tm, Yb, Cs or a mixture thereof;  N is selected from the group consisting of Zn, Cd, Hg, Cu, Ag, Au, Ni, Pd, Pt, Co, Fe, Ru, Os, Mn, Tc, Re, Cr, Mo, W, V, Nd, Ta, Ti, Zr, Hf, Be, Mg, Ca, Sr, Ba, Al, Ga, In, Tl, Si, Ge, Sn, Pb, As, Sb, Bi, Sc, Y, La, Ce, Pr, Nd, Sm, Eu, Gd, Tb, Dy, Ho, Er, Tm, Yb, Cs or a mixture thereof;  E is selected from the group consisting of O, S, Se, Te, C, N, P, As, Sb, F, Cl, Br, I, or a mixture thereof;  A is selected from the group consisting of O, S, Se, Te, C, N, P, As, Sb, F, Cl, Br, I, or a mixture thereof;  and x, y, z and w are independently a decimal number from 0 to 5;  x, y, z and w are not simultaneously equal to 0;  x and y are not simultaneously equal to 0;  z and w may not be simultaneously equal to 0 (Pickett [0136] CdSe/ZnS core/shell let x=1, y=0, z=1 and w=0) 
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use nanoparticles as taught by 
Heuclin teaches wherein the semiconductor nanocrystals comprise at least one shell comprising a material of formula MxNyEzAw, wherein: M is selected from the group consisting of Zn, Cd, Hg, Cu, Ag, Au, Ni, Pd, Pt, Co, Fe, Ru, Os, Mn, Tc, Re, Cr, Mo, W, V, Nd, Ta, Ti, Zr, Hf, Be, Mg, Ca, Sr, Ba, Al, Ga, In, Tl, Si, Ge, Sn, Pb, As, Sb, Bi, Sc, Y, La, Ce, Pr, Nd, Sm, Eu, Gd, Tb, Dy, Ho, Er, Tm, Yb, Cs or a mixture thereof; N is selected from the group consisting of Zn, Cd, Hg, Cu, Ag, Au, Ni, Pd, Pt, Co, Fe, Ru, Os, Mn, Tc, Re, Cr, Mo, W, V, Nd, Ta, Ti, Zr, Hf, Be, Mg, Ca, Sr, Ba, Al, Ga, In, Tl, Si, Ge, Sn, Pb, As, Sb, Bi, Sc, Y, La, Ce, Pr, Nd, Sm, Eu, Gd, Tb, Dy, Ho, Er, Tm, Yb, Cs or a mixture thereof; E is selected from the group consisting of 0, S, Se, Te, C, N, P, As, Sb, F, Cl, Br, I, or a mixture thereof; A is selected from the group consisting of 0, S, Se, Te, C, N, P, As, Sb, F, Cl, Br, I, or a mixture thereof; and x, y, z and w are independently a decimal number from 0 to 5; x, y, z and w are not simultaneously equal to 0; x and y are not simultaneously equal to 0; z and w may not be simultaneously equal to 0 (Heuclin uses [0069]-[0072] CdZnS shell).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use nanoparticles as taught by Heuclin for the composite particle in the at least one surrounding medium as disclosed by Suzuki as modified by Pickett and Heuclin to utilize for the same reasons as found in claim 11.
		
	
Regarding claim 22, Suzuki discloses the invention as disclosed above except for wherein the semiconductor nanocrystals comprise at least one crown comprising a material of formula MxNyEzAw, wherein: M is selected from the group consisting of Zn, Cd, Hg, Cu, Ag, Au, Ni, Pd, Pt, Co, Fe, Ru, Os, Mn, Tc, Re, Cr, Mo, W, V, Nd, Ta, Ti, Zr, Hf, Be, Mg, Ca, Sr, Ba, Al, Ga, In, Tl, Si, Ge, Sn, Pb, As, Sb, Bi, Sc, Y, La, Ce, Pr, Nd, Sm, Eu, Gd, Tb, Dy, Ho, Er, Tm, Yb, Cs or a mixture thereof; N is selected from the group consisting of Zn, Cd, Hg, Cu, Ag, Au, Ni, Pd, Pt, Co, Fe, Ru, Os, Mn, Tc, Re, Cr, Mo, W, V, Nd, Ta, Ti, Zr, Hf, Be, Mg, Ca, Sr, Ba, Al, Ga, In, Tl, Si, Ge, Sn, Pb, As, Sb, Bi, Sc, Y, La, Ce, Pr, Nd, Sm, Eu, Gd, Tb, Dy, Ho, Er, Tm, Yb, Cs or a mixture thereof; E is selected from the group consisting of 0, S, Se, Te, C, N, P, As, Sb, F, Cl, Br, I, or a mixture thereof; A is selected from the group consisting of 0, S, Se, Te, C, N, P, As, Sb, F, Cl, Br, I, or a mixture thereof; and x, y, z and w are independently a decimal number from 0 to 5; x, y, z and w are not simultaneously equal to 0; x and y are not simultaneously equal to 0; z and w may not be simultaneously equal to 0.
Pickett teaches the invention as disclosed wherein the nanoparticles (Pickett: QD in fig. 11 on left) comprised in the at least one composite particle (Pickett: particle in fig. 11 on left) are semiconductor nanocrystals (Pickett: [0079] and [0136])  
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use nanoparticles as taught by Pickett and Heuclin for the composite particle in the at least one surrounding medium as disclosed by Suzuki as modified by Pickett and Heuclin to utilize for the same reasons as found in claim 11.

Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use nanoparticles as taught by Heuclin for the composite particle in the at least one surrounding medium as disclosed by Suzuki as modified by Pickett and Heuclin to utilize for the same reasons as found in claim 11.
		

Regarding claim 23, Suzuki discloses the invention as disclosed above except for wherein the semiconductor nanocrystals comprise 100% of semiconductor nanoplatelets.  
Heuclin teaches wherein the nanoparticles of the at least one composite particle (Picket: Fig. 11 on the left) comprise 100% of semiconductor nanoplatelets (Heuclin teaches: ([0195] and [0196]); 100% replacement.).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use nanoparticles as taught by Pickett and Heuclin for the composite particle in the at least one surrounding medium as disclosed by Suzuki as modified by Pickett and Heuclin to utilize for the same reasons as found in claim 11.

		
Regarding claim 24, Suzuki discloses the invention as disclosed above except for wherein the at least one surrounding medium is optically transparent.
Pickett teaches wherein the at least one surrounding medium is optically transparent (PET is transparent; [0027]; [0070] Choose PET).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use the at least one surrounding medium as taught by Pickett in the least one surrounding medium as disclosed by Suzuki as modified by Pickett and Heuclin to utilize for the same reasons as found in claim 11.

Regarding claim 25, Suzuki discloses the invention as disclosed above except for wherein the at least one surrounding medium has a thermal conductivity at standard conditions of at least 0.1 W/(m-K).
Pickett teaches wherein the at least one surrounding medium (PET) has a thermal conductivity at standard conditions of at least 0.1 W/(mK) (PET has a thermal conductivity of 0.15 Wm-1K-1).  
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use the at least one surrounding medium as taught by Pickett in the least one surrounding medium as disclosed by Suzuki as modified by Pickett and Heuclin to utilize for the same reasons as found in claim 11.

Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pickett et al. (US Pub. 2014/0098515:”Pickett2”) in view of Pickett and Lhuillier et al. (Heuclin et al. is considered equivalent.)
Regarding claim 13, Pickett2 discloses a display apparatus ([0005], [0022] static display), comprising: an array of light sources (Fig. 1; 101 primary light sources); and at least one color conversion layer (104 QD phosphor layer), said at least one color conversion layer comprising at least one light emitting material ([0077] quantum dot phosphorescent material.);  wherein the light sources (101) are configured to provide an excitation to the at least one light emitting material (104 QD phosphor layer) except for (a) and at least one color conversion layer, said at least one color conversion layer comprising at least one light emitting material comprising at least one composite particle 
(a) Pickett teaches at least one color conversion layer (Fig. 11), said at least one color conversion layer comprising at least one light emitting material comprising at least one composite particle (QDs [0079]+polymer bead; fig. 11) surrounded partially or totally by at least one surrounding medium (secondary matrix material; Fig. 11),  wherein said at least one light emitting material is configured to emit a secondary light in response to an excitation (Excitation by LED in fig. 11) and the at least one composite particle (polymer bead; fig. 11) comprises a plurality of nanoparticles ([0079]; claim 1 semiconductor nanoparticles i.e. QDs) encapsulated in an inorganic material (inorganic material; claim 23; fig. 11; Choose AlN with refractive index of 2.1;[0066]);  and wherein said inorganic material has a difference of refractive index compared to the at least one surrounding medium (claim 28 secondary matrix material; [0052] [0027] choose Polyethylene terephthalate (PET) 1.57 to 1.67) superior or equal to 0.02 at 450 nm (2.1-1.57).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use the at least one color conversion layer as taught by Pickett in the color conversion layer as disclosed by Pickett2 to utilize 
(b) Heuclin teaches wherein the plurality of nanoparticles comprises at least 1% of semiconductor nanoplatelets ([0195] and [0196]).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use the plurality of semiconductor nanoplatelets percentage as taught by Heuclin for the percentage of semiconductor nanoplatelets as disclosed by Pickett2 and Pickett to utilize simple substitution of one known plurality of semiconductor nanoparticles for another to obtain predictable results and/or to provide a film exhibiting desirable characteristics for use in display devices such as high quantum yield ([0194]) and/or Pickett teaches that any desirable type of semiconductor nanoparticle may be employed which the nanoplatelets ([0195] and [0196] Heuclin) of Heuclin are ([0079] Pickett).

Regarding claim 14, Pickett2 discloses each light source of the array of light sources (101) is configured to illuminate and/or excite at least one light emitting material (light emitting material in 104, 104a,…,104n; [0107]).

Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pickett2 in view of Pickett and Mahler.
Regarding claim 13, Pickett2 discloses a display apparatus ([0005], [0022] static display), comprising: an array of light sources (Fig. 1; 101 primary light sources); and at except for (a) and at least one color conversion layer, said at least one color conversion layer comprising at least one light emitting material comprising at least one composite particle surrounded partially or totally by at least one surrounding medium,  wherein said at least one light emitting material is configured to emit a secondary light in response to an excitation and the at least one composite particle comprises a plurality of nanoparticles encapsulated in an inorganic material,  and wherein said inorganic material (2) has a difference of refractive index compared to the at least one surrounding medium (71) superior or equal to 0.02 at 450 nm, and (b) and wherein the plurality of nanoparticles comprises at least 1% of semiconductor nanoplatelets;
(a) Pickett teaches at least one color conversion layer (Fig. 11), said at least one color conversion layer comprising at least one light emitting material comprising at least one composite particle (QDs [0079]+polymer bead; fig. 11) surrounded partially or totally by at least one surrounding medium (secondary matrix material; Fig. 11),  wherein said at least one light emitting material is configured to emit a secondary light in response to an excitation (Excitation by LED in fig. 11) and the at least one composite particle (polymer bead; fig. 11) comprises a plurality of nanoparticles ([0079]; claim 1 semiconductor nanoparticles i.e. QDs) encapsulated in an inorganic material (inorganic material; claim 23; fig. 11; Choose AlN with refractive index of 2.1;[0066]);  and wherein said inorganic material has a difference of refractive index compared to the at least one 
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use the at least one color conversion layer as taught by Pickett in the color conversion layer as disclosed by Pickett2 to utilize simple substitution of one known color conversion layer configuration for another to obtain predictable results (Fig. 1 and 11) and/or increase robustness and consequently the performance of semiconductor nanoparticles ([0017]).
(b) Mahler teaches wherein the plurality of nanoparticles comprises at least 1% of semiconductor nanoplatelets ([0051], [0026], [0060] and [0222]; 100% replacement.).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use the plurality of semiconductor nanoplatelets as taught by Mahler percentage of semiconductor nanoplatelets as disclosed by Pickett2 and Pickett to utilize simple substitution of one known plurality of semiconductor nanoparticles for another to obtain predictable results and/or semiconductor nanoplatelets i.e. nanosheets are known to have narrow fluorescence spectrum with a full width at half maximum of less 30 nm ([0028]) and/or Pickett teaches that any desirable type of semiconductor nanoparticle may be employed which the nanoplatelets ([0222] Mahler) of Mahler are ([0079] Pickett).	

Regarding claim 14, Pickett2 discloses each light source of the array of light sources (101) is configured to illuminate and/or excite at least one light emitting material (light emitting material in 104, 104a,…,104n; [0107]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Budni et al. (US Pub. 2012/0169777) in view of Pickett and Lhuillier et al. (Heuclin et al. is considered equivalent.)
Budni discloses a display apparatus (Fig. 11A), comprising at least one laser source (310 laser array); and at least one color conversion layer (101 fluorescent screen), said at least one color conversion layer (101) comprising an array of light emitting material ([0122] phosphor) wherein said laser source (310) is configured to provide an excitation for the at least one light emitting material ([0122] phosphor; Fig. 9 and 10) except for (a) at least one color conversion layer, said at least one color conversion layer comprising light emitting material comprising at least one composite particle surrounded partially or totally by at least one surrounding medium,  wherein said at least one light emitting material is configured to emit a secondary light in response to an excitation and the at least one composite particle comprises a plurality of nanoparticles encapsulated in an inorganic material,  and wherein said inorganic material has a difference of refractive index compared to the at least one surrounding medium superior or equal to 0.02 at 450 nm, and (b) wherein the plurality of nanoparticles comprises at least 1% of semiconductor nanoplatelets;.
(a) Pickett teaches at least one color conversion layer (Fig. 11), said at least one color conversion layer (Fig. 11) comprising light emitting material comprising at least  with refractive index of 2.1; [0066]),  and wherein said inorganic material has a difference of refractive index compared to the at least one surrounding medium (claim 28 secondary matrix material; [0052] [0027] choose Polyethylene terephthalate (PET) 1.57 to 1.67) superior or equal to 0.02 at 450 nm (2.1-1.57).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use the at least one color conversion layer as taught by Pickett in the color conversion layer as disclosed by Budni to utilize simple substitution of one known color conversion layer configuration for another to obtain predictable results (Fig. 1 and 11) and/or increase robustness and consequently the performance of semiconductor nanoparticles ([0017]). 
(b) Heuclin teaches wherein the plurality of nanoparticles comprises at least 1% of semiconductor nanoplatelets ([0195] and [0196]).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use the plurality of semiconductor nanoplatelets percentage as taught by Heuclin for the percentage of semiconductor nanoplatelets as disclosed by Budni and Pickett to utilize simple substitution of one .

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Budni et al. in view of Pickett and Mahler.
Budni discloses a display apparatus (Fig. 11A), comprising at least one laser source (310 laser array); and at least one color conversion layer (101 fluorescent screen), said at least one color conversion layer (101) comprising an array of light emitting material ([0122] phosphor) wherein said laser source (310) is configured to provide an excitation for the at least one light emitting material ([0122] phosphor; Fig. 9 and 10) except for (a) at least one color conversion layer, said at least one color conversion layer comprising light emitting material comprising at least one composite particle surrounded partially or totally by at least one surrounding medium,  wherein said at least one light emitting material is configured to emit a secondary light in response to an excitation and the at least one composite particle comprises a plurality of nanoparticles encapsulated in an inorganic material,  and wherein said inorganic material has a difference of refractive index compared to the at least one surrounding medium superior or equal to 0.02 at 450 nm, and (b) wherein the plurality of nanoparticles comprises at least 1% of semiconductor nanoplatelets;.
 with refractive index of 2.1; [0066]),  and wherein said inorganic material has a difference of refractive index compared to the at least one surrounding medium (claim 28 secondary matrix material; [0052] [0027] choose Polyethylene terephthalate (PET) 1.57 to 1.67) superior or equal to 0.02 at 450 nm (2.1-1.57).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use the at least one color conversion layer as taught by Pickett in the color conversion layer as disclosed by Budni to utilize simple substitution of one known color conversion layer configuration for another to obtain predictable results (Fig. 1 and 11) and/or increase robustness and consequently the performance of semiconductor nanoparticles ([0017]). 
(b) Mahler teaches wherein the plurality of nanoparticles comprises at least 1% of semiconductor nanoplatelets ([0051], [0026], [0060] and [0222]; 100% replacement.).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use the plurality of semiconductor .	

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Rossini (US Pub. 2016/0266385) in view of Pickett and Lhuillier et al. (Heuclin et al. is considered equivalent.)
Rossini discloses a display apparatus (Fig. 2; 200 system), comprising: at least one laser source (208 laser source projector); and at least one color conversion layer (206 photoluminescent film), said at least one color conversion layer comprising at least one light emitting material (photoluminescent particles [0037]);  wherein the at least one color conversion layer (206) are deposited onto a solid support (102+204) to produce images ([0006]) by reflection ([0006]; [0042]) or backscattering when excited by the at least one laser source (208) except for (a) at least one color conversion layer, said at least one color conversion layer comprising at least one light emitting material comprising at least one composite particle surrounded partially or totally by at least one surrounding medium;  wherein said at least one light emitting material is configured to emit a secondary light in response to an excitation and the at least one composite particle comprises a plurality of nanoparticles encapsulated in an inorganic material,  
(a) Pickett teaches at least one color conversion layer (Fig. 11), said at least one color conversion layer (Fig. 11) comprising at least one light emitting material comprising at least one composite particle (QDs [0079]+polymer bead; fig. 11) surrounded partially or totally by at least one surrounding medium (secondary matrix material; Fig. 11),  wherein said at least one light emitting material is configured to emit a secondary light in response to an excitation (Excitation by LED in fig. 11) and the at least one composite particle (polymer bead; fig. 11) comprises a plurality of nanoparticles ([0079]; claim 1 semiconductor nanoparticles i.e. QDs) encapsulated in an inorganic material (inorganic material; claim 23; fig. 11; Choose AlN with refractive index of 2.1; [0066]),  and wherein said inorganic material has a difference of refractive index compared to the at least one surrounding medium (claim 28 secondary matrix material; [0052] [0027] choose Polyethylene terephthalate (PET) 1.57 to 1.67) superior or equal to 0.02 at 450 nm (2.1-1.57).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use the at least one color conversion layer as taught by Pickett in the color conversion layer as disclosed by Rossini to utilize simple substitution of one known color conversion layer configuration for another to obtain predictable results (Fig. 1 and 11) and/or increase robustness and consequently the performance of semiconductor nanoparticles ([0017]).

Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use the plurality of semiconductor nanoplatelets percentage as taught by Heuclin for the percentage of semiconductor nanoplatelets as disclosed by Rossini and Pickett to utilize simple substitution of one known plurality of semiconductor nanoparticles for another to obtain predictable results and/or to provide a film exhibiting desirable characteristics for use in display devices such as high quantum yield ([0194]) and/or Pickett teaches that any desirable type of semiconductor nanoparticle may be employed which the nanoplatelets ([0195] and [0196] Heuclin) of Heuclin are ([0079] Pickett).

	
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Rossini in view of Pickett and Mahler.
Rossini discloses a display apparatus (Fig. 2; 200 system), comprising: at least one laser source (208 laser source projector); and at least one color conversion layer (206 photoluminescent film), said at least one color conversion layer comprising at least one light emitting material (photoluminescent particles [0037]);  wherein the at least one color conversion layer (206) are deposited onto a solid support (102+204) to produce images ([0006]) by reflection ([0006]; [0042]) or backscattering when excited by the at least one laser source (208) except for (a) at least one color conversion layer, said at least one color conversion layer comprising at least one light emitting material 
(a) Pickett teaches at least one color conversion layer (Fig. 11), said at least one color conversion layer (Fig. 11) comprising at least one light emitting material comprising at least one composite particle (QDs [0079]+polymer bead; fig. 11) surrounded partially or totally by at least one surrounding medium (secondary matrix material; Fig. 11),  wherein said at least one light emitting material is configured to emit a secondary light in response to an excitation (Excitation by LED in fig. 11) and the at least one composite particle (polymer bead; fig. 11) comprises a plurality of nanoparticles ([0079]; claim 1 semiconductor nanoparticles i.e. QDs) encapsulated in an inorganic material (inorganic material; claim 23; fig. 11; Choose AlN with refractive index of 2.1; [0066]),  and wherein said inorganic material has a difference of refractive index compared to the at least one surrounding medium (claim 28 secondary matrix material; [0052] [0027] choose Polyethylene terephthalate (PET) 1.57 to 1.67) superior or equal to 0.02 at 450 nm (2.1-1.57).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use the at least one color conversion layer as taught by Pickett in the color conversion layer as disclosed by Rossini to utilize 
(b) Mahler teaches wherein the plurality of nanoparticles comprises at least 1% of semiconductor nanoplatelets ([0051], [0026], [0060] and [0222]; 100% replacement.).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use the plurality of semiconductor nanoplatelets as taught by Mahler percentage of semiconductor nanoplatelets as disclosed by Rossini and Pickett to utilize simple substitution of one known plurality of semiconductor nanoparticle for another to obtain predictable results and/or flat semiconductor nanocrystals are known to have narrow fluorescence spectrum with a full width  at half maximum of less 30 nm ([0028]) and/or Pickett teaches that any desirable type of semiconductor nanoparticle may be employed which the nanoplatelets ([0222] Mahler) of Mahler are ([0079] Pickett).
	

Response to Arguments
Applicant's arguments filed 12/17/2020 have been fully considered but they are not persuasive. 
The applicant asserts that Heuclin does not disclose “composite particles comprising a plurality of nanoparticles encapsulated in an inorganic material, wherein said inorganic material has a difference of refractive index compared to the surrounding medium superior or equal to 0.02 at 450 nm.”
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The applicant asserts that Pickett does not disclose motivation to replace quantum dots with nanoplatelets.  The Examiner notes there is still motivation to replace one phosphor with another as replacing phosphors are very common to utilize different colors and emission spectrums or absorption spectrums.  Pickett discloses that any desirable type of semiconductor nanoparticle may be employed ([0079]).  A "motivation to combine may be found explicitly or implicitly in market forces; design incentives; the ‘interrelated teachings of multiple patents’; ‘any need or problem known in the field of endeavor at the time of invention and addressed by the patent’; and the background knowledge, creativity, and common sense of the person of ordinary skill (MPEP 2143.01).
The Applicant asserts that Pickett does not “suggest nanoparticles comprising at least 1% of semiconductor nanoplatelets”.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
easier for one of ordinary skill in the art to integrate NPLs into an encapsulant i.e. optical device, than it is integrate QDs into an encapsulant.
The applicant asserts that Mahler does not teach “a composite particle surrounded partially or totally by a surrounding medium and comprising a plurality of nanoparticles encapsulated in an inorganic material, wherein the inorganic material has a difference of refractive index compared to the surrounding medium superior or equal to 0.02 at 450 nm”.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The applicant asserts the combination of Pickett and Mahler cannot render a reference unsatisfactory for its intended purpose.  The Examiner notes Pickett discloses that any desirable type of semiconductor nanoparticle may be employed ([0079]).
The applicant asserts that Kurihara does not disclose “a light emitting material comprising a surrounding medium and a composite particle comprising a plurality of nanoparticles encapsulated in an inorganic material, wherein said inorganic material 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The applicant asserts that Kishomoto does not suggest “a light emitting material comprising a surrounding medium and a composite particle comprising a plurality of nanoparticles encapsulated in an inorganic material, wherein said inorganic material has a difference of refractive index compared to the surrounding medim greater or equal to 0.02 at 450 nm.” nor “semiconductor nanoplatelets”.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The Applicant asserts that Pickett2 does not discloses “nanoparticles comprising at least 1% of semiconductor nanoplatelets.”
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The Applicant makes similar arguments for Budni and Rossini which are responded with the same.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

The Applicant asserts in the 132 affidavit that nanoplatelets cannot be formed into beads from the rejecting references.  The Examiner notes that one can take a knife or laser and cut the nanoplatelet film of Heuclin ‘7065 (3;[0219]) into the shape of beads.  In Heuclin an encapsulate nanoplatelet film (3) is formed by a UV curable resin ([0219]).  The applicant asserts on page 6 of the 132 affidavit that Pickett’s ‘8321 publication won’t work for semiconductor nanoplatelets.  The applicant has stated in the 132 that they have used the method from Pickett from [0141] and [0142] with semiconductor nanoplatelets and it failed.  The examiner is not sure that there was failure.  The 132 affidavit describes “an aggregate of silica containing semiconductor nanoplatelets” which needs greater explanation.  The Examiner notes there are other methods such as 2.1 or 2.2 [0135]-[0140] in Pickett.  The claims are products not processes.  Heuclin at least figured out how to put semiconductor nanoplatelets into an 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN ZIMMERMAN whose telephone number is (571)272-7614.  The examiner can normally be reached on 9:30AM-6:30PM EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi (Raj) Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov
 Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GLENN ZIMMERMAN/Examiner, Art Unit 2875
/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875